Citation Nr: 0935303	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-05 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disability.  


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1983 to August 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the RO in Montgomery, Alabama.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

According to the service treatment records, in August 2002, 
the Veteran was treated for right lower leg pain which he 
reported had been ongoing for 6 weeks.  A physical 
examination revealed that he had a right calf strain.  A 
follow-up examination in September 2002 resulted in an 
impression of "mild periosteal elevation noted over the 
posterior aspect of the proximal tibia in the region of the 
patient's symptoms, [which was] . . . consistent with stress-
related changes secondary to running."  The Veteran was 
prescribed a physical therapy regimen with the goal of 
returning to progressive running within 4 to 6 weeks.  

At an October 2002 follow-up treatment session, the Veteran 
reported that his right leg had improved 75-80%.  An 
assessment of "nearly resolved right tibial stress-related 
changes" was made.  An October 2002 report of medical 
examination includes an examiner's notation of "intermittent 
calf pain - none now."  

At a VA examination conducted in March 2004 prior to 
discharge, the Veteran was diagnosed with "status post 
cramping on the right gastrocnemios and pain with residual 
tenderness."  A physical examination completed at that time 
demonstrated tenderness to palpation of the upper portion of 
the Veteran's right gastrocnemius muscle.  

At the service discharge examination subsequently conducted 
in August 2004, the Veteran described continuing pain in his 
right calf.  Although a physical examination completed at 
that time showed that the Veteran's lower extremities were 
normal, X-rays taken of his right leg showed the presence of 
a minimal bony growth.  

In an August 2009 statement, the Veteran's representative 
asked that the Board remand the Veteran's appeal for a 
current VA examination.  The Board agrees that a current VA 
evaluation of the Veteran's right leg is warranted.  Of 
particular importance to the Board in this regard is the fact 
that right leg pathology was shown during, and upon discharge 
from, active duty.  Thus, the examination conducted pursuant 
to this Remand should include an opinion, from the examiner, 
regarding the etiology of any right leg disability diagnosed 
on examination.  

Accordingly, the case is REMANDED for the following actions:

1.  After procuring the appropriate 
release of information forms where 
necessary, obtain records of right leg 
treatment that the Veteran may have 
received since his separation from 
service in August 2004.  Any such 
available documents that were not 
previously obtained should be 
associated with the claims folder.  

2.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his right leg 
symptomatology.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  All pertinent 
right leg pathology should be noted in 
the examination report.  

For any right leg disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
service (including whether any such 
disability is associated with the 
Veteran's documented in-service right 
leg symptomatology).  

Complete rationale should be given for 
all opinions reached.  

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for a right leg disability.  If the 
decision remains adverse, the Veteran 
and his representative should be 
provided with a supplemental statement 
of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


